[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                     FILED
                     ________________________          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             March 21, 2008
                           No. 07-12410                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                         BIA No. A97-207-860

ROSETTE ANNIE NGONGANG-NJITIE,


                                                                   Petitioner,


                                 versus


U.S. ATTORNEY GENERAL,

                                                                 Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (March 21, 2008)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Rosette Annie Ngongang-Njitie, a native and citizen of Cameroon,

proceeding pro se, seeks review of the Board of Immigration Appeals’s (“BIA”)

decision affirming the immigration judge’s (“IJ”) order denying her application for

asylum, withholding of removal under the Immigration and Nationality Act

(“INA”), and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”), 8 U.S.C.

§§ 1158, 1231, 8 C.F.R. § 208.16.

      Ngongang’s claims are premised on the fact that shortly before leaving

Cameroon, she was attacked and raped. In her asylum application, Ngongang

stated she had been attacked because she had previously spoken about issues such

as rape and abortion. During her asylum hearing, Ngongang testified about several

attacks suffered by family members because of her father’s political affiliation.

She believed the rape was also an attack based on her association with her father.

She stated that the men who raped her told her it was to harm her family and

because she acted like the mother of God. These explanations for the rape varied

from the explanations she provided in her asylum interview and a psychological

report.

      The IJ and BIA denied Ngongang’s claims based on an adverse credibility

finding. In support of its finding, the BIA referenced inconsistencies involving the

nature, severity, and circumstances of the rape, the date of the rape, the identity of
                                           2
the rapists, the reason she was raped, and the nature and extent of both Ngongang’s

and her father’s political activities. Additionally, the BIA cited Ngongang’s failure

to provide corroborating evidence. On appeal, Ngongang argues that the BIA’s

adverse credibility determination was not supported by substantial evidence, and

the record provides adequate explanations for any inconsistencies.1

       We review only the BIA’s decision, “except to the extent that it expressly

adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). “Insofar as the [BIA] adopts the IJ’s reasoning, we review the IJ’s decision

as well.” Id. (citations omitted). In this case, the BIA issued a written opinion and

adopted, in part, the IJ’s reasoning insofar as the IJ explained the inconsistencies

and lack of corroborating evidence as a basis for making its adverse credibility

determination. Accordingly, we review the BIA’s opinion and the portion of the

IJ’s decision that the BIA expressly adopted. See Al Najjar, 257 F.3d at 1284.

       The BIA’s factual determinations are reviewed under the substantial

evidence test, and we will “affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

       1
          Ngongang does not raise any argument in her brief regarding the BIA’s denial of her
claim that the IJ’s lack of neutrality violated her due process rights, so she has abandoned that
issue. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (holding that,
where an appellant fails to raise arguments regarding an issue on appeal, that issue is deemed
abandoned). Additionally, to the extent that Ngongang argues that the inconsistencies were the
result of an inaccurate translation of her testimony, she raises this claim for the first time on
appeal. We lack “jurisdiction to consider claims that have not been raised before the BIA.”
Sundar v. INS, 328 F.3d 1320, 1323 (11th Cir. 2003)
                                                   3
whole.”    Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005)

(quotations and citations omitted).        The substantial evidence test is “highly

deferential” and does not allow “reweigh[ing] the evidence from scratch.” Id. “A

credibility determination, like any fact finding, may not be overturned unless the

record compels it.” Id. at 1287 (quotations and citations omitted).

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Secretary of Homeland

Security or the Attorney General has discretion to grant asylum if the alien meets

the INA’s definition of a “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). The

asylum applicant carries the burden of proving statutory “refugee” status.             Al

Najjar, 257 F.3d at 1284. To establish asylum eligibility, the alien must, with

specific and credible evidence, establish (1) past persecution on account of a

statutorily listed factor, or (2) a “well-founded fear” that the statutorily listed factor

will cause such future persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d

at 1287.

      To qualify for withholding of removal under the INA, an alien must show

that if returned to her country, the alien’s life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). Generally, where an

alien fails to meet the “well-founded fear” standard for establishing asylum
                                            4
eligibility, the alien cannot satisfy the higher burden for withholding of removal.

Al Najjar, 257 F.3d at 1292-93.

      “To demonstrate eligibility for CAT protection, an applicant must show that

it is more likely than not that she will be tortured in her home country at the hands

of her government or that her government will acquiesce in the torture.” Sanchez

v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004). The burden of proof for an

applicant seeking relief under the CAT also is higher than the burden imposed on

an asylum applicant. Al Najjar, 257 F.3d at 1303.

       “The asylum applicant must establish eligibility for asylum by offering

credible, direct, and specific evidence in the record.” Forgue, 401 F.3d at 1287

(quotation omitted).   “Indications of reliable testimony include consistency on

direct examination, consistency with the written application, and the absence of

embellishments.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006).

If credible, an alien’s testimony may be sufficient, without corroboration, to

sustain his burden of proof in establishing his eligibility for asylum. Forgue, 401
F.3d at 1287. Although uncorroborated but credible testimony may be sufficient to

sustain an applicant’s burden of proof, “[t]he weaker an applicant's testimony,

however, the greater the need for corroborative evidence.” Yang v. U.S. Att’y

Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). Furthermore, “an adverse credibility

determination alone may be sufficient to support the denial of an asylum
                                         5
application.”   Forgue, 401 F.3d at 1287.         However, “an adverse credibility

determination does not alleviate the IJ’s duty to consider other evidence produced

by an asylum applicant.” Id.

      The IJ must make an explicit finding of adverse credibility. See Yang, 418
F.3d at 1201. “Once an adverse credibility finding is made, the burden is on the

applicant alien to show that the IJ’s credibility decision was not supported by

specific, cogent reasons or was not based on substantial evidence.” Forgue, 401
F.3d at 1287 (citations and quotations omitted).        When the IJ enumerates an

applicant's inconsistencies and those findings are supported by the record, “we will

not substitute our judgment for that of the IJ with respect to its credibility

findings.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004).

      The IJ provided specific, cogent reasons for her credibility determination,

with which the BIA agreed, and these findings are supported by substantial

evidence. Ngongang’s testimony was materially inconsistent with her asylum

application and her asylum interview. Ngongang provided conflicting statements

regarding the date of her rape, the reason for the rape, and the nature and severity

of her family’s persecution. In addition, she failed to explain these discrepancies

adequately, and she failed to produce evidence to corroborate her claims.

Therefore, substantial evidence supports the BIA’s adverse credibility finding and

denial of asylum because the BIA had reason to doubt Ngongang’s testimony
                                           6
based on the numerous inconsistencies and omissions, and her failure to provide

corroborative evidence to substantiate her claims. She likewise has failed to

establish eligibility for withholding of removal under the INA and under the CAT,

because they carry a higher burden of proof than asylum claims. Accordingly, we

deny the petition for review.

      PETITION DENIED.2




      2
          Ngongang’s motion for an extension of time to file a reply brief is denied.
                                              7